NO. 12-18-00227-CV
                             IN THE COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                                         TYLER, TEXAS


IN RE:                                                 §

LOWELL QUINCY GREEN,                                   §       ORIGINAL PROCEEDING

RELATOR                                                §

                                      MEMORANDUM OPINION
                                          PER CURIAM
        Lowell Quincy Green, a Texas inmate, filed this original proceeding in which he asks this
Court to grant him discovery of indictments in trial court cause numbers 2012-709-C2, 2012-
790-C2, and 2012-791-C2, order attorney Lawrence Johnson to produce work product, and order
Detective Kristina Woodruff and Manuel Chavez to produce a search warrant.1 We deny the writ
in part and dismiss in part for want of jurisdiction.


                                    PREREQUISITES TO MANDAMUS
        Mandamus is an extraordinary remedy. In re Sw. Bell Tel. Co., L.P., 235 S.W.3d 619,
623 (Tex. 2007) (orig. proceeding). A writ of mandamus will issue only when the relator has no
adequate remedy by appeal and the trial court committed a clear abuse of discretion. In re
Cerberus Capital Mgmt., L.P., 164 S.W.3d 379, 382 (Tex. 2005) (orig. proceeding). The relator
has the burden of establishing both of these prerequisites. In re Fitzgerald, 429 S.W.3d 886, 891
(Tex. App.—Tyler 2014, orig. proceeding.). “Mandamus will not issue when the law provides
another plain, adequate, and complete remedy.” In re Tex. Dep’t of Family & Protective Servs.,
210 S.W.3d 609, 613 (Tex. 2006) (orig. proceeding).

        1
           Respondents are the Honorable Vicki Lynn Menard, Judge of the 414th District Court in McLennan
County, Texas, Lawrence Johnson, Kristina Woodruff, and Manuel Chavez. The State of Texas is the Real Party in
Interest. By an August 16, 2018 order of the Texas Supreme Court, this proceeding was transferred to this Court
from the Tenth Court of Appeals.
                                  AVAILABILITY OF MANDAMUS
       Each court of appeals or a justice of a court of appeals may issue a writ of mandamus and
all other writs necessary to enforce the jurisdiction of the court. TEX. GOV’T CODE ANN.
§ 22.221(a) (West Supp. 2017). A court of appeals may issue writs of mandamus against: (1) a
judge of a district, statutory county, statutory probate county, or county court in the court of
appeals district; (2) a judge of a district court who is acting as a magistrate at a court of inquiry
under Chapter 52, Code of Criminal Procedure, in the court of appeals district; or (3) an
associate judge of a district or county court appointed by a judge under Chapter 201, Family
Code, in the court of appeals district for the judge who appointed the associate judge. Id. §
22.221(b).
       In the present case, only part of Relator’s petition can be construed as seeking mandamus
relief against a judge, as authorized by Section 22.221(b). Specifically, Relator seeks discovery
of various indictments and complains that Respondent Menard abused her discretion by failing to
rule on his motion to compel discovery. However, to obtain a writ of mandamus compelling a
trial court to consider and rule on a motion, the relator must show that the trial court (1) had a
legal duty to perform a nondiscretionary act, (2) was asked to perform the act, and (3) failed or
refused to do so. In re Molina, 94 S.W.3d 885, 886 (Tex. App.–San Antonio 2003, orig.
proceeding). A trial court cannot be expected to consider a motion not called to its attention. See
In re Chavez, 62 S.W.3d 225, 228 (Tex. App.–Amarillo 2001, orig. proceeding). It was
incumbent upon Relator to establish that he called his motion to compel to Respondent Menard’s
attention; yet, he fails to show that Respondent Menard was afforded or had notice of his motion
to compel discovery. See id. And, to the extent Relator seeks an order compelling Respondent
Menard to grant him discovery, we have the power to compel a trial court to rule on a pending
motion, but we may not tell the trial court how to rule on a motion. See In re Castle Tex. Prod.
Ltd. P’ship, 189 S.W.3d 400, 403 (Tex. App.—Tyler 2006, orig. proceeding). Accordingly,
Relator has not shown himself entitled to mandamus relief with respect to this complaint.
       Moreover, Johnson, Woodruff, and Chavez do not qualify as judges under Section
22.221(b); thus, we lack jurisdiction to issue a writ of mandamus against them unless the writ is
necessary to enforce our jurisdiction.    See In re Wilkerson, No. 05-17-01169-CV, 2017 WL
4585776, at *1 (Tex. App.—Dallas Oct. 16, 2017, orig. proceeding) (mem. op.) (appellate court
lacked jurisdiction to issue writ of mandamus against Dallas Police Department unless necessary

                                                 2
to enforce jurisdiction.); see also In re Mason, No. 05-16-01449-CV, 2017 WL 34593, at *1
(Tex. App.—Dallas Jan. 4, 2017, orig. proceeding) (mem. op.) (court of appeals is without
jurisdiction to issue writ of mandamus against relator’s attorney, unless necessary to enforce
appellate court’s jurisdiction). Relator does not have an appeal pending in this Court and he has
not explained how the issuance of a writ against Johnson, Woodruff, or Chavez is otherwise
necessary to enforce this Court’s jurisdiction.               Thus, we have no jurisdiction to grant the
requested relief with respect to these three individuals.

                                                   DISPOSITION
         Because Relator has not shown that he is entitled to mandamus relief, we deny Relator’s
petition for writ of mandamus with respect to his complaint against Respondent Menard. Having
concluded that we lack jurisdiction over Relator’s complaints against Johnson, Woodruff, and
Chavez, we dismiss the remainder of Relator’s petition for want of jurisdiction.
Opinion delivered August 22, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)


                                                          3
                                    COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT


                                             AUGUST 22, 2018

                                          NO. 12-18-00227-CV



                                    LOWELL QUINCY GREEN,
                                           Relator
                                             V.

                  HON. VICKI LYNN MENARD, LAWRENCE JOHNSON,
                    KRISTEN WOODRUFF, AND MANUEL CHAVEZ,
                                   Respondents


                                         ORIGINAL PROCEEDING

                ON THIS DAY came to be heard the petition for writ of mandamus filed by
Lowell Quincy Green; who is the relator in Cause No. 2017-3504-5, pending on the docket of the
414th Judicial District Court of McLennan County, Texas. Said petition for writ of mandamus
having been filed herein on August 20, 2018, and the same having been duly considered, because
it is the opinion of this Court that the writ should not issue and it lacks jurisdiction, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby dismissed for want of jurisdiction, in part, and denied in part.
                     By per curiam opinion.
                     Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.

                                                       4